PER CURIAM.
The sole issue in this appeal from a final judgment of dissolution of marriage is a challenge to the trial court’s failure to consider the parties’ pension plans as marital assets in accordance with the holding of Diffenderfer v. Diffenderfer, 491 So.2d 265 (Fla.1986).
The pension plans of both parties to this appeal accrued during their long-term marriage and vested before their separation. It was error to make no evidentiary findings on the value of the pension plans, and to make no finding as to the proper date for determining valuations. Bushore v. Bushore, 531 So.2d 427 (Fla. 4th DCA 1988); White v. White, 527 So.2d 971 (Fla. 4th DCA 1988).
Reversed and remanded.